Taxation has always been and now more than ever must continue to be the rule. Exemption from taxation is the exception to that rule, and the legislative intent to exempt must clearly appear, and the person who seeks exemption from taxation must bring himself clearly within the exempted class.
Reading the act carefully, it appears that it exempts only those persons who are engaged in growing or cultivating for sale, profit or use, any agricultural or horticultural product. Respondents seek to bring themselves within that exempted class. In my opinion, they have utterly failed to do so. They are corporations organized for the purpose of making a profit, and they actually do make a profit and pay a dividend to their stockholders who are investors only. If one-fifth of their stockholders are investors and receive dividends of six per cent upon their investment, how can it be said that the corporations make no profit?
I express no opinion as to what rule should be applied to purely cooperative corporations, but respondents are not purely cooperative, and if even one per cent of their stockholders are investors making a profit, that is sufficient to take the corporations out of the exempted class and to defeat any claim of exemption by them.
I therefore dissent.
BEALS and BLAKE, JJ., concur with TOLMAN, J. *Page 444